            Case 1:19-cv-04143-LJL Document 54 Filed 08/28/20 Page 1 of 1




                                     Application for extension of time to file is
Erik M. Bashian, Esq.                GRANTED.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com                                       8/28/2020
*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF Only



                                                                 August 28, 2020

U.S. District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007

Re:     Nelson v. Peoples Choice Kitchen, Inc. et al., Case No.: 1:19-cv-4143-LJL

Dear U.S. District Judge Liman:

        This office represents the Plaintiff Kareem Nelson (“Plaintiff”) in connection with the above-
referenced action. We write in connection with Your Honor’s Order, dated July 29, 2020 (D.E. 52)
granting Plaintiff’s request for an extension of time to file a default judgment against defendant 2733
FDB1963 LLC (“2733 FDB1963”). Plaintiff and counsel for Defendant Peoples Choice Kitchen,
Inc. (“Peoples Choice”) are continuing to engage in settlement discussions and counsel for Peoples
Choice has provided Plaintiff with an additional address for defendant 2733 FDB1963. Plaintiff
would like additional time to make further effort in having defendant 2733 FDB1963 appear in this
action. Accordingly, Plaintiff is respectfully requesting an extension of time to file a default
judgment against defendant 2733 FDB1963 until September 30, 2020.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Carolyn V. Minter, Esq. (CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
